DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on November 19, 2020. Claims 4-6, 10-18 and 21-22 have been amended. Accordingly, claims 1-22 are currently pending.

Allowable Subject Matter
3.	Claims 4-6, 10-12, 16-18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks/Arguments
4.       With regard to claim objections and rejections (101 & 112), mailed on 08/19/20, have been withdrawn due to proper amendments and/or persuasive arguments. However, in response to Applicant’s arguments, see pages 12-13 (103 rejections), with regard to claims 1, 7, 13, 19 and their dependent claims filed on 11/19/20 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, with regard to 1, 7, 13, 19 and their dependent claims, Applicant argues that the system of Quan would not necessarily be able to handle or be able to receive and process a stopband signal. Examiner respectfully disagrees because Quan in Paragraph 141 discloses by utilizing a bandpass filter (BPF, HPF or LPF e.g., see Figures 3-4) 
Therefore, the arguments are not persuasive as the cited references disclose all the limitations, thus the rejection is maintained.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quan (US 2017/0118569 A1 –Previously Cited) and in view of Platt (US 2013/0226499 A1 –Previously Cited).

Regarding claims 101 (system), 7 (method), 13 (medium) & 19 (apparatus), Quan teaches a test system configured to determine an error of a device under test (Figures 3, 12 & Paragraph 11: testing system for measuring time varying signal), comprising: a test signal generator circuitry configured to generate a time-variant test signal (Figure 3, Blocks 21-23 “Signal Gens 1-3” & Figure 12); and measurement circuitry configured to determine the error of the device under test based on an output signal generated by the device under test in response to the time-variant test signal (Figure 3, Block 25 “DUT”, Block 28 “Phase DET and or FM DET” & Paragraph 51: phase/frequency detector is used in analyzing the DUT in terms of phase/frequency errors). Although Quan teaches the test signal, Quan does not explicitly disclose a test signal having a stopband. In a related field of endeavor, Platt discloses a test signal having a stopband (Figure 3 & Paragraph 36: 5 MHz stop band). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Quan’s test signal to include a stopband as in Platt. One of ordinary skill in the art would be motivated to do so to enhance efficiency, Paragraph 5.

7.	Claims 2-3, 8-9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quan, in view of Platt, in view of Brink (US 2008/00563959 A1 –Previously Cited) and in further view of Lindahl (US 2005/0010170 A1 –Previously Cited).

Regarding claims 2, 8, 142522,  & 20, Although the combination of Quan and Platt teaches the system of claim 1, method of claim 7, medium of claim 13 and apparatus of claim 19, the combination does not explicitly disclose wherein the test signal generator comprises: a first mixer configured to modulate a source signal with a modulation signal having a varying frequency to generate a modulated signal; a highpass filter configured to filter the modulated signal to generate a filtered signal; and a second mixer configured to demodulate the filtered signal with a demodulation signal to generate the time-variant stopband test signal, wherein the demodulation signal has a varying frequency that varies in an opposite manner as compared to the frequency of the modulation signal. In a related field of endeavor, Brink discloses wherein the test signal generator comprises: a first mixer configured to modulate a source signal with a modulation signal having a varying frequency to generate a modulated signal (Figure 2, Block 211 “X”); a filter configured to filter the modulated signal to generate a filtered signal (Figure 2, Block 213 “Notch FIR Filter”); and a second mixer configured to demodulate the filtered signal with a demodulation signal to generate the time-variant stopband test signal (Figure 2, Block 215 “X”), wherein the demodulation signal has a varying frequency that varies in an opposite manner as compared to the frequency of the modulation signal (Paragraph 23: output of the FIR filter is received by a further complex multiplier 215, with the further complex multiplier frequency shifting the filter output in the reverse of the manner of the complex multiplier 211). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s signals to include mixers with a filter as in Brink. One of ordinary skill in the art would be motivated to do so to avoid interference, Paragraph 5. However, the above combination is silent regarding a highpass filter. In a related filed of endeavor, Lindahl discloses a highpass filter (Paragraph 69: highpass filter (e.g. FIR filter)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s signals to include a highpass filter as in Lindahl. One of ordinary skill in the art would be motivated to do so to enhance signal, Paragraph 11.

Regarding claims 3, 9 & 15, Lindahl further discloses wherein the modulation signal and the demodulation signals are chirp signals (Paragraph 60: frequency sweeps).

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action. 

9.       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633